         Case 8-19-76260-ast          Doc 30       Filed 09/12/19        Entered 09/12/19 12:34:00




    Andrew I. Silfen
    George P. Angelich
    Jordana L. Renert
    ARENT FOX LLP
    1301 Avenue of the Americas, Floor 42
    New York, NY 10019
    Telephone: (212) 484-3900
    Facsimile: (212) 484-3990
    Email: andrew.silfen@arentfox.com
           george.angelich@arentfox.com
           jordana.renert@arentfox.com

    Counsel for Arba Group

    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
                                                              )
                                                                        Chapter 11
                                                              )
                                                              )
                                                                        Case No. 19-76260 (AST)
                                                              )
    In re:                                                              Case No. 19-76263 (AST)
                                                              )
                                                                        Case No. 19-76267 (AST)
                                                              )
    Absolut Facilities Management, LLC, et al.,                         Case No. 19-76268 (AST)
                                                              )
                                                                        Case No. 19-76269 (AST)
                                                              )
                                     Debtors. 1                         Case No. 19-76270 (AST)
                                                              )
                                                                        Case No. 19-76271 (AST)
                                                              )
                                                                        Case No. 19-76272 (AST)
                                                              )
                                                              )
                                                                        (Joint Administration Requested)
                                                              )

                        LANDLORDS’ PRELIMINARY OBJECTION TO
                   DEBTORS’ DEBTOR-IN-POSSESSION FINANCING MOTION
                     AND STATEMENT REGARDING FIRST DAY MOTIONS

             Arba Group and its affiliates (collectively, the “Landlords”2) for the six skilled nursing

facilities and one assisted living facility (collectively, the “Senior Care Facilities”) operated by the



1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
2
 The Landlords are 292 Main Street, LLC; 6060 Armor Road, LLC; 2178 N. Fifth Street, LLC; 101 Creekside Drive,
LLC; 4540 Lincoln Drive, LLC; and 26 Cass Street, LLC.
      Case 8-19-76260-ast        Doc 30     Filed 09/12/19      Entered 09/12/19 12:34:00




above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by and through

their undersigned counsel, hereby file this Preliminary Objection to Debtors’ Emergency Motion

for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing

Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and

(B) Use Cash Collateral [Docket No. 4] (the “DIP Motion”) and statement regarding the Debtors’

other first day motions, and in support hereof, respectfully states as follows:

                               OBJECTION AND STATEMENT

           1. The Landlords for all of the Debtors’ Senior Care Facilities have not been paid rent

since July 2019 (and only partial payment in June and July). Meanwhile, the Debtors have, upon

information and belief, continued to pay out salaries to affiliates and insiders, including the

Debtors’ ultimate owner, Israel Sherman, as well as payments to other creditors that inure to the

benefit of insiders. Now the Debtors seek approval of a DIP loan from Mr. Sherman that not only

may be inadequate to ensure administrative solvency but is designed to prevent the payment of

administrative claims (postpetition rent) of the Landlord. The Debtors’ and Mr. Sherman’s attempt

to prevent payments to the Landlords through an extraordinary insider DIP is an unprecedented

and inappropriate attempt to end-run the requirement of section 365(d)(3) that the Debtors timely

satisfy their obligations under an unexpired lease of nonresidential real property, a requirement

that is customary practice in this District and other Bankruptcy Courts. It should not be tolerated.

Rather, consistent with sections 363(e) and 361 of the Bankruptcy code, the Debtors should be

required to pay stub rent and continuing postpetition rent to the Landlords.

           2. As an initial matter, the Debtors inartfully attempt to cleanse the insider DIP by

merely stating that it was reviewed by an “independent advisor” that was only recently appointed.

The Debtors do not, however, disclose how or why the insider DIP was approved by the so-called



                                                  2
       Case 8-19-76260-ast              Doc 30       Filed 09/12/19          Entered 09/12/19 12:34:00




independent advisor, nor do they provide any detail regarding the scope or limits of his authority

or how is he being compensated and by whom. In short, the Debtors’ meager attempt to legitimize

an insider transaction does not gloss over the fact that the filing of these cases, and the DIP Motion

specifically, appear to be specifically tailored to harm and impede the Landlords’ rights for the

benefit of insiders.

              3. The Debtors have made no showing of necessity for interim relief, much less an

emergency hearing one day after these cases were commenced. Nor have they indicated what

amount is necessary on an interim basis. Indeed, there is no budget attached to the DIP Motion to

demonstrate what needs to be paid and when.3 Without a budget, neither the Court nor the

Landlords can ascertain the necessity or limits for interim financing.4 More importantly, the

absence of a budget prevents an evaluation of whether the proposed $2 million is enough to ensure

administrative solvency, particularly when the Debtors’ prepetition revolver was in excess of $6

million. See Declaration of Michael Wyse in Support of Debtors’ Chapter 11 Petition and First

Day Motions [Docket No. 15] (the “First Day Declaration”) at ¶¶ 18-19. The primary purpose of

DIP financing is to ensure an administratively solvent case, stabilize the business, and provide

comfort for parties doing business with a debtor, and the Debtors have not demonstrated their

proposed DIP facility will achieve that.

              4. In fact, the Debtors’ first day motions seek authority to pay $6,736,430.78 of

prepetition claims in the aggregate:




3
  This Objection will likely prompt the Debtors’ professionals to file a budget at the eleventh hour in a reluctant
attempt to cure this fundamental information vacuum. The actual cure, however, would be to adjourn the interim
hearing to a later date.
4
 The Debtors’ first day motions seek authority to pay certain obligations, such as credit card expenses, critical vendors,
and taxes, that may in fact be direct obligations of insiders or affiliates, such as Billit Accounting & Information
Technology, LLC (“Billit”), which is wholly owned by Mr. Sherman.

                                                            3
      Case 8-19-76260-ast          Doc 30       Filed 09/12/19      Entered 09/12/19 12:34:00




                          Obligation                             Amount
                          Critical Vendors                     $785,493.97
                          Prepetition Insurance Obligations    $345,000.00
                          Prepetition Insurance Brokers Fees   $331,167.81
                          Prepetition Employee Obligations     $3,704,477.00
                          Prepetition IRS                      $1,337,091.00
                          Prepetition NYS Tax                  $233,201.00
                          TOTAL                                  $6,736,430.78



            5.   But the Debtors do not explain how a $2 million revolver is sufficient to cover

these payments or otherwise provide the Court with any detail regarding other sources for payment,

such as cash flow or cash on hand. Moreover, the Debtors seek to elevate prepetition general

unsecured and priority claims above postpetition administrative expense claims at the expense of

the Landlords, all without even attempting to demonstrate they will ultimately be administratively

solvent.

            6. Meanwhile, the DIP Motion plainly demonstrates that the Debtors do not intend to

pay the Landlords’ rent, the single largest administrative expense in these cases, for at least 60

days. In fact, an insider-imposed restriction outright precludes it. An event of default occurs under

the DIP if “the Court enters an order requiring the Debtors to pay rent to any landlords within the

first 60 days of the Chapter 11 Cases.” DIP Motion at 12. The Debtors’ attempt to force the Court

to pre-judge the Landlords’ entitlement to stub rent and post-petition rent is inappropriate and

should not be tolerated. By including this event of default in the proposed DIP, the Debtors are

attempting to circumvent the requirements of section 365(d)(3), which mandates that the Debtors

“timely perform all the obligations of the debtor . . . arising from and after the order for relief under

any unexpired lease of nonresidential real property, until such lease is assumed or rejected,

notwithstanding section 503(b)(1) of this title.”



                                                      4
       Case 8-19-76260-ast               Doc 30        Filed 09/12/19          Entered 09/12/19 12:34:00




              7. Alternatively, the Debtors may request that the Court extend the time for

performance of their payment obligations under the leases that arise within the first 60 days of the

cases, but then only “for cause” and in no event can the time be extended beyond 60-day period.

Id. If the Debtors want this relief, they must request it of the Court and demonstrate cause. They

ought not be allowed evade the strict requirements of section 365 through a self-interested DIP

order. Furthermore, even if the Debtors were able to properly obtain section 365(d)(3) relief, they

must be able to demonstrate they will be able to pay the rent accrued during the 60-day period

immediately upon its expiration. See IN THE MATTER OF: SPECIALTY RETAIL SHOPS

HOLDING CORP., et al., Debtor(s)., 2019 WL 4023817, at *4 (Bankr. D. Neb. Aug. 26, 2019)

(holding that unpaid administrative expense claims arising under section 365(d)(3) are entitled to

immediate payment).

              8. Furthermore, the Debtors should not be allowed to pick-and-choose which

administrative expenses to pay and which to omit, particularly when the insider DIP lender is

choosing to omit the Debtors’ largest expense (rent) while potentially paying his own salary

through the employee wages motion.5 Again, the Landlords should not be forced to provide the

Debtors with what is tantamount to an interest free loan while the Debtors evade payment for the

use and occupancy of the Senior Care Facilities and elevate prepetition and priority claims, as well

as the interests of insiders, ahead of the Landlords. In re ZB Company, Inc., 302 B.R. 316, 320

(Bankr. D. Del. 2003) (holding that rent should be paid to landlords during the pre-rejection period



5
  The Debtors’ first day declaration discloses that “Israel Sherman owns 100% of the membership interests of [Billit]
. . . [t]he Debtors . . . pay salaries and other expenses incurred by Billit in connection with its services for the Debtors,
including Israel Sherman’s salary” (First Day Declaration at ¶ 15) and separately in Schedule 12 that Billit pays
officers’ salaries and is reimbursed by the Debtors. Id., Sch. 12. The employee wages motion [Docket No. 13] does
not disclose whether Mr. Sherman’s or any other insider’s salary is among the compensation sought to be paid or
whether Billit, wholly owned by Mr. Sherman, is getting paid. Furthermore, based on the Debtors’ vague description
of their arrangement with Billit, it is unclear whether certain of the expenses the Debtors seek authority to pay, such
as payroll, critical vendors, and credit card expenses, should instead be paid by Billit, a non-debtor.

                                                             5
      Case 8-19-76260-ast         Doc 30      Filed 09/12/19     Entered 09/12/19 12:34:00




in order to avoid the potential that the landlord could be left with an allowed administrative claim

against an administratively insolvent estate). Instead, the Debtors should be required to provide

the Landlords with adequate protection in the form of rent payment, which is routine and common

practice in this and other Districts.

            9. Section 363(e) of the Bankruptcy Code guarantees adequate protection to any party

with an interest in property used by a debtor during its bankruptcy proceeding that makes a request

for adequate protection:

                Notwithstanding any other provision of this section, at any time, on request
                of an entity that has an interest in property used, sold or leased, or proposed
                to be used, sold, or leased, by the trustee, the court, with or without a
                hearing, shall prohibit or condition such use sale, or lease as is necessary to
                provide adequate protection of such interest.

            10. Section 363(e) is straightforward and non-discretionary. If a creditor with an

“interest” in property used by the Debtors makes a request for adequate protection, then the court

“shall” prohibit or condition the use of such property on the provision of adequate protection. 11

U.S.C. § 363(e); see In re WorldCom, Inc., 304 B.R. 611, 618 (Bankr. S.D.N.Y. 2004); see also

In re Metromedia Fiber Network, Inc., 290 B.R. 487, 491 (Bankr. S.D.N.Y. 2003) (“Section 363(e)

is not permissive or discretionary . . . .”). Lessors of real property, like the Landlords, are entitled

to adequate protection. See P.J. Clarke's Rest. Corp., 265 B.R. 392 (Bankr. S.D.N.Y. 2001) (citing

several cases holding that a landlord has the right to adequate protection of its right to timely

payment of post-petition rent); In re Eclair Bakery Ltd., 255 B.R. 121, 136 (Bankr. S.D.N.Y. 2000)

(court noted that continuation of the stay may be conditioned on adequate protection to the

landlord); In re MS Freight Distribution, Inc., 172 B.R. 976, 980 (Bankr. W.D. Wash. 1994) (the

majority view is that a landlord may seek adequate protection under Section 363(e)).

            11. The Landlords have an undisputable “interest” in their leased properties and the

leases themselves. Thus, the Landlords are entitled to receive payment of stub rent and continuing
                                                   6
      Case 8-19-76260-ast         Doc 30     Filed 09/12/19      Entered 09/12/19 12:34:00




post-petition rent as adequate protection. Section 361 of the Bankruptcy Code is clear that

adequate protection may take one of three forms: a debtor may (i) tender an upfront cash payment

or periodic cash payments, (ii) grant replacement liens, or (iii) grant other related relief (other than

an administrative claim under section 503(b)(1) of the Bankruptcy Code) amounting to the

indubitable equivalent of the protected party’s interest in the property. Section 361(3) is also clear

that adequate protection may not take the form of a deferred administrative claim. Under section

361 of the Bankruptcy Code, only a contemporaneous transfer of value satisfies the requirements

of adequate protection.

            12. In effect, through the insider DIP Motion, the Debtors seek to box in this Court and

force the Landlords to provide the Debtors with interest free, unsecured, involuntary, post-petition

loans in the form of rent and bear the risk that if the Debtors are administratively insolvent, those

“loans” will never be repaid. The Landlords should not be forced to bear the cost of the Debtors’

chapter 11 cases, especially when the cases are ostensibly being funded by an insider. Similarly,

this Court should not be boxed in and forced to grant such unusual and unprecedented relief on the

first day of these cases.

            13. In addition, the insider DIP lender should not be permitted to be further enriched

through the DIP facility by receiving a superpriority claim, a section 506(c) surcharge waiver, and

an unreasonably high 14% interest rate that is an unnecessary risk protection for an insider lender.

See In re Aqua Assocs., 123 B.R. 192, 196 (Bankr. E.D. Pa. 1991) (“credit [pursuant to section

364(c) of the Bankruptcy Code] should not be approved when it is sought for the primary benefit

of a party other than the debtor or when funds are readily available from insiders or others without

providing the lender with the benefits of any priority.”).




                                                   7
         Case 8-19-76260-ast             Doc 30       Filed 09/12/19          Entered 09/12/19 12:34:00




               14. The Court should not approve interim DIP financing unless and until the Debtors

establish an evidentiary record to warrant the DIP and provide a budget that provides for payment

of the Landlords’ stub rent and post-petition rent and otherwise demonstrates the DIP’s sufficiency

to fund these cases. Absent provision for rent payments, these cases are administratively insolvent

from day one. If that is the case, DIP financing must not be approved.6

               15. Should the Court consider approving DIP financing, it must be conditioned on a

reasonable interest rate and the removal of (a) the event of default related to rent payments, (b) the

506(c) waiver, and (c) the insider DIP lender’s superpriority claim, and it must be only for such

amount as is necessary to allow the Debtors to operate through the final hearing.7

               16. In addition, the Supplemental Declaration of Michael Wyse Regarding Closure of

Orchard Park Facility [Docket No. 20] discloses that the Debtors intend to move forward with a

closure plan for their Orchard Park facility “immediately.” They have not filed a motion for this

Court’s approval of the closure, which they must do because the approval occurred postpetition.

And the declaration does not explain the closure process, its impact on jobs, or strategic

alternatives. Neither does a planned closure justify the failure to pay rent. Related, the Landlords

wish to make the Court aware that they are in advanced stages of discussions with a new operator

for all seven of the Senior Care Facilities, who is an experienced and well-established operator in

this industry and has been conducting its due diligence on the Senior Care Facilities for

approximately 30 days. The Landlords believe a signed letter of intent from the new operator is

imminent. Therefore, the Lenders believe there is a viable and preferable alternative to closure,


6
    In addition, these issues must be preserved for any subsequently appointed committee of unsecured creditors.
7
  For the same reasons, there is no need on the first day of these cases to consider approval of payment of prepetition
amounts owed to the Internal Revenue Service, New York State Department of Taxation, or insurance brokers. In
any event, none of the first day relief requested should be granted without establishing a record in evidentiary form
justifying the granting of such relief, and any such relief must be limited to costs that are truly critical, warranted, and
necessary.

                                                             8
      Case 8-19-76260-ast        Doc 30     Filed 09/12/19      Entered 09/12/19 12:34:00




which avoids the displacement of patients, loss of jobs, and the uncertainty related to closure,

including the creation of substantial claims in already potentially administrative insolvent case.

                                 RESERVATION OF RIGHTS

           17. The Landlords reserve all rights to further address the DIP Motion, the other first

day motions, and any other ancillary issues, either by further submissions to this Court, at oral

argument or by testimony to be presented at any hearing.

       WHEREFORE, the Landlords respectfully request that the Court deny the DIP Motion or,

alternatively, and assuming a sufficient evidentiary record is established, condition approval of

interim financing on the modifications requested herein, including the payment of the Landlords’

stub rent and post-petition rent and limiting the amount to only what is necessary to get through a

final hearing, and take such other actions as the Court may deem appropriate.


 Dated: New York, New York
        September 12, 2019
                                                     ARENT FOX LLP

                                                     Counsel for Arba Group

                                                     By:   /s/ George P. Angelich
                                                           Andrew I. Silfen
                                                           George P. Angelich
                                                           Jordana L. Renert
                                                           1301 Avenue of the Americas
                                                           New York, New York 10019
                                                           Telephone: (212) 484-3900
                                                           Facsimile: (212) 484-3990




                                                 9
